Title: To Thomas Jefferson from Francis dal Verme, 12 February 1788
From: Dal Verme, Francis
To: Jefferson, Thomas



Sir
Milan the 12th. of Feby. 1788.

How humiliating it is to me, Sir, to date this letter under this day, being an answer to your most Kind of the 15th. Aug. 87. Would I intend to make a proper apology for it to you, I am affraid I should be quite unsuccessful, so I shall tell you the plain truth, and give up entirely to your own Kindness the judgment of it. About the meddle of 7ber. I received yours, by which I was told you had send’d already the books, which you was so Kind to favour me with, to Marseilles, from where I expected to receive them every day. I thought then for to spare you the trouble of receiving two letters of mine in the space of eight, or ten days,  that I should defer a post or two before answering yours, and by that enable me to do it all at once with the intelligence of being myself in possession of them. The first step is the difficult one, to the next we are no more strangers; so it has been possible to me to delay from post to post till this very-day, which is the first after I have received Soule’s History, Ramsay’s history, and two of your Notes on the State of Virginia, one of these last I gave to Mr. Clerici, whom I see very often, whose letter is this inclosed one. Sincerity, it is commonly allowed, is a powerful mediator, and pleading now before an indulgent judge can’t but obtain pardon, and forgetfulness; A Waranty to my hopes are the flattering expressions with which in your letter you are pleased to magnify the little I had the honour to do for you in your Apparition at Milan, which has been too short to let me enjoy your Company, and too long for not being I very-much concerned at your departure. However there may be a Kind of redress even to this, but it depends entirely from you, as it is to permit me to take now, and then the liberty of troubling you with a line. I hope by the first time I shall enjoy this pleasure, that I will be able to give you proper tanks for the Knowledge you have afforded to me by the perusual of the historys, and particularly of the Notes on Virginia you have sended me, for which I give you now the most sincerest thanks.—What has been till now settled by the Federal Convention, whose president is now G. Washington, I Know as far as it has been said in the Leyden news papers, But you Know how deficient are always such mercenary intelligences; so, excuse my liberty. I beg once for ever, you will favour me with all, relative to America, as that is a Country which will one day or other afford me Still more pleasure, than what I have already felt there; I am acquainted with a place called Monticello, how glad would I be to find there it’s Master at home. A french officer had once the good luck to meet Him, I have read his description, very likely you remember him. Could I be transported now in a Baloon where I long very much to be again, I would very easily be told by my acquaintances and friends what power Congress has now got, and how his acts are to be no more opposed, what is the National debt, and what is the share of it to each State; the number of inhabitants, if Emigrations be great, and if they want great importation of Negroes, their treatys of commerce, and what trade do they carry to the west, and east Indias, if the navigation of Missisipi is not opposed by the Spaniards, if they have discover’d any  mine of Gold, or Silver, or if Commerce supplies to the want of them, if the Indians are still troublesome to the back settlers, if the Bank notes of philadelphia are still in full credit through all the states, if they have render’d navigable some rivers, whose falls prevented the navigation. In short you see how investigative I would be should I find myself there upon the Spot. But as this won’t be the case for some time so I beg you to be Kind enough as to answer me at least some of these questions, those which will take up less of your precious time, and for fear of being even now too troublesome to you I have the honour to be Sir your most obedient, and most humble Servent,

Ct Francis dal Verme

